Exhibit 10.1

 

 

 

AMERICAN CAPITAL, LTD.

(f/k/a AMERICAN CAPITAL STRATEGIES, LTD.)

 

 

FORBEARANCE AGREEMENT

Dated as of September 3, 2009

in relation to

NOTE PURCHASE AGREEMENT

Dated as of September 1, 2004

 

 

Re:

$82,000,000 5.92% Senior Notes, Series A, due September 1, 2009

$85,000,000 6.46% Senior Notes, Series B, due September 1, 2011

 

 

 



--------------------------------------------------------------------------------

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT dated as of September 3, 2009 (the or this
“Forbearance Agreement”) is between AMERICAN CAPITAL, LTD. (f/k/a AMERICAN
CAPITAL STRATEGIES, LTD.), a Delaware corporation (the “Company”), and each of
the undersigned investors holding Notes (as defined below) (collectively, the
“Noteholders”).

RECITALS:

A.        The Company and each of the Noteholders heretofore entered into the
Original Note Purchase Agreement dated as of September 1, 2004 (the “Original
Note Purchase Agreement”). Pursuant to the Original Note Purchase Agreement, the
Company issued and presently has outstanding (a) $82,000,000 aggregate principal
amount of its 5.92% Senior Notes, Series A, due September 1, 2009 (the “Series A
Notes”) and (b) $85,000,000 aggregate principal amount of its 6.46% Senior
Notes, Series B, due September 1, 2011 (the “Series B Notes”; the Series B Notes
together with the Series A Notes are hereinafter collectively referred to as the
“Notes”).

B.        The Company and the Required Holders amended the Original Note
Purchase Agreement pursuant to the First Amendment thereto dated as of March 30,
2009 (the “First Amendment”) following the occurrence of certain Specified
Events of Default (as defined therein). The Original Note Purchase Agreement, as
amended by the First Amendment, is referred to herein as the “Note Purchase
Agreement”.

C.        On August 28, 2009, the Required Holders delivered a Declaration of
Acceleration to the Company pursuant to Section 12.1(b) of the Note Purchase
Agreement in relation to certain Existing Events of Default (as defined therein)
that had occurred and were continuing (the “Acceleration”). As at the date of
this Forbearance Agreement, the Existing Events of Default are continuing.
Pursuant to the Acceleration, the Required Holders declared the unpaid principal
amount of the Notes under the Note Purchase Agreement currently outstanding to
be immediately due and payable effective retroactively as of March 30, 2009,
together with the Make-Whole Amounts determined in respect of such unpaid
principal amounts, calculated as if the Acceleration had occurred retroactively
as of March 30, 2009, and all accrued and unpaid interest on such unpaid
principal amounts and such Make-Whole Amounts.

D.        The Noteholders constitute Required Holders under the Note Purchase
Agreement.

E.        At the request of the Company, in order to help facilitate the
restructuring of the Company’s indebtedness to the holders and to other
creditors, the Noteholders are willing to agree to forbear from exercising
certain of their rights with respect to the Notes on the terms and subject to
the conditions of this Forbearance Agreement.

 

2



--------------------------------------------------------------------------------

F.        Capitalized terms used herein and the term “holder” shall have the
respective meanings ascribed thereto in the Note Purchase Agreement unless
herein defined or the context shall otherwise require.

G.        All requirements of law and all other acts and things necessary to
make this Forbearance Agreement a valid, legal and binding agreement according
to its terms for the purposes herein expressed have been fully complied with,
done or performed.

NOW, THEREFORE, in consideration of good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, the Company and each of the
Noteholders do hereby agree as follows:

SECTION 1.    EFFECTIVE DATE.

The Forbearance Period shall commence on the date upon which each of the
following conditions precedent shall have been satisfied or waived (the
“Effective Date”):

1.1.      Counsel for the Noteholders shall have received counterparts of this
Forbearance Agreement, executed and delivered by a duly authorized officer of
the Company.

1.2.      Counsel for the Company shall have received counterparts of this
Forbearance Agreement, executed and delivered by duly authorized representatives
of not less than the Required Holders.

1.3.      The Company shall have paid all duly invoiced fees and expenses of the
professional advisors to the holders and the Committee (as defined in the First
Amendment).

1.4.      The Company shall have paid to the Noteholders all accrued and unpaid
interest as of September 1, 2009 in respect of (i) the unpaid principal amount
of the Notes, which interest shall be deemed to have accrued retroactively at
the Default Rate from and after March 30, 2009, and prior to such date at the
rate specified in the Notes, and (ii) the Make-Whole Amounts, which Make-Whole
Amounts shall be deemed to have become due and payable retroactively as of
March 30, 2009, and which interest thereon shall be deemed to have accrued at
the Default Rate retroactively from and after March 30, 2009.

SECTION 2.    FORBEARANCE PERIOD.

2.1.      The “Forbearance Period” shall mean the period of time beginning upon
the Effective Date and ending upon the termination of the Forbearance Period in
accordance with this Section 2.1. The Required Holders may, at any time, in
their sole and absolute discretion, with or without cause, with or without any
change in circumstances, and with or without any prior notice or discussion,
deliver a written notice to the Company in accordance with Section 18 of the
Note Purchase Agreement and Section 4.2 of this Forbearance Agreement electing
to terminate the Forbearance Period,

 

3



--------------------------------------------------------------------------------

which notice shall, notwithstanding Section 18, be effective as specified in
Section 4.2 hereof. Notwithstanding the foregoing, the Forbearance Period will
immediately and automatically terminate without notice to the Company if (i) the
Company or any Consolidated Subsidiary files a petition for relief,
reorganization or arrangement or any other petition in bankruptcy, for
liquidation, or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, or if any such petition is
involuntarily filed against the Company or any Consolidated Subsidiary, or any
other event of the types described in Sections 11(g) (excluding for all purposes
Section 11(g)(1)) and 11(h) (without giving effect to the 60-day period
described in Section 11(h)) of the Note Purchase Agreement (each such event
described or referenced in this clause (i) being an “Insolvency Event” and any
related proceeding being an “Insolvency Proceeding”) shall occur with respect to
the Company or any Consolidated Subsidiary, (ii) an acceleration occurs or has
occurred under the Credit Agreement, dated as of May 16, 2007, as amended to the
date hereof (the “Credit Agreement”), among the Company, the several banks and
other financial institutions from time to time parties to the Credit Agreement
and Wachovia Bank, National Association, as administrative agent, (iii) an
acceleration occurs or has occurred under the Indenture, dated as of April 26,
2007, as amended to the date hereof among the Company and Wilmington Trust
Company, as trustee (the “Indenture”), (iv) the Credit Agreement or the
Indenture is amended or modified in any material respect, or any guaranties,
liens or other direct or indirect credit support of any kind is granted in favor
of the lenders under the Credit Agreement or the noteholders under the
Indenture, (v) a judgment involving an aggregate liability of $15 million or
more is entered against the Company or any Consolidated Subsidiary in favor of
any creditor of the Company or any Consolidated Subsidiary in relation to any
debt that is due and remains unpaid, (vi) any representation or warranty made in
writing by or on behalf of the Company or by any officer of the Company in this
Forbearance Agreement or in any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made, or (vii) the Company defaults in
the performance of or compliance with any covenant, agreement or other term
contained herein.

2.2.      During the Forbearance Period, each Noteholder, severally and not
jointly, agrees that, if no Insolvency Event has occurred, such Noteholder shall
not (i) file a complaint commencing a lawsuit to collect payment of amounts due
in respect of its Notes or (ii) commence or participate in commencing any
involuntary Insolvency Proceeding against the Company or any Consolidated
Subsidiary. The parties hereto agree that this Forbearance Agreement is not
intended to and does not modify, limit or abridge any right, remedy, power or
privilege that a Noteholder would or might otherwise have following the
commencement of an Insolvency Proceeding with respect to the Company or any
Consolidated Subsidiary. Following the Forbearance Period, the holders shall
have all rights, remedies, powers and privileges available to them as a result
of the occurrence of the then existing Events of Default or otherwise under law
or equity as if this Forbearance Agreement had never existed. Except with
respect to the forbearance provided in the first sentence of this Section 2.2,
and subject to the terms and limitations with respect thereto set forth in this
Forbearance Agreement, no forbearance by the holders of any kind has been
granted by the holders, no course of action or

 

4



--------------------------------------------------------------------------------

inaction shall give rise to any forbearance in the absence of an explicit
written agreement evidencing such forbearance, and the Company will not assert
and hereby forever waives any right to assert that any such forbearance exists
or that any holder is obligated in any way to forbear from enforcing or to waive
any right, remedy, power or privilege with respect to the Acceleration, any
Events of Default or otherwise under law or equity.

SECTION 3. REPRESENTATIONS, WARRANTIES, AGREEMENTS AND ACKNOWLEDGEMENTS OF THE
COMPANY.

3.1.        To induce the Noteholders to enter into this Forbearance Agreement,
the Company represents and warrants (which representations and warranties shall
survive the execution and delivery of this Forbearance Agreement) to each
Noteholder that:

 (a)        this Forbearance Agreement (1) has been duly authorized by all
requisite corporate action on the part of the Company, and if required, all
action by its stockholders, (2) has been duly executed and delivered by the
Company and (3) constitutes the legal, valid and binding obligation, contract
and agreement of the Company enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;

 (b)        the Note Purchase Agreement, the First Amendment and each Note each
constitutes the legal, valid and binding obligation, contract and agreement of
the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

 (c)        the execution, delivery and performance of this Forbearance
Agreement and the performance of the Note Purchase Agreement, the First
Amendment and the Notes (1) have been duly authorized by all requisite corporate
action and, if required, stockholder action, (2) do not require the consent or
approval of any governmental or regulatory body or agency, and (3) will not
violate (i) any provision of law, statute, rule or regulation, (ii) the
Company’s certificate of incorporation or bylaws, or (iii) any order of any
court or any other agency or governmental authority binding upon the Company or
any Subsidiary of the Company.

3.2.        To induce the Noteholders to enter into this Forbearance Agreement,
the Company covenants, acknowledges and agrees with each Noteholder as follows:

 (a)        THE COMPANY HEREBY RELEASES, REMISES AND FOREVER DISCHARGES THE
COMMITTEE AND EACH HOLDER AND THEIR RESPECTIVE PREDECESSORS, SUCCESSORS,
ASSIGNS, PARTNERS, MEMBERS, MANAGERS, SHAREHOLDERS,

 

5



--------------------------------------------------------------------------------

REPRESENTATIVES, PARENT ENTITIES, SUBSIDIARIES, AFFILIATES, AGENTS, SERVANTS,
EMPLOYEES, ATTORNEYS, CONSULTANTS, TRUSTEES, OFFICERS AND DIRECTORS, EACH IN
THEIR REPRESENTATIVE AND IN THEIR INDIVIDUAL CAPACITIES (COLLECTIVELY, THE
“RELEASED PARTIES”) FROM, AND IRREVOCABLY WAIVES, ANY AND ALL MANNER OF CLAIMS
AND CAUSES OF ACTION, SUITS, DEBTS, SUMS OF MONEY, ACCOUNTS, RECKONINGS,
COVENANTS, CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES, RIGHTS, VARIANCES,
TRESPASSES, DAMAGES, JUDGMENTS, EXECUTIONS, CLAIMS, COUNTERCLAIMS, DEFENSES AND
DEMANDS WHATSOEVER THAT IT EVER HAD, NOW HAS, OR HEREAFTER CAN, SHALL, OR MAY
CLAIM TO HAVE AGAINST ANY OF THE RELEASED PARTIES OR THE OBLIGATIONS UNDER THIS
FORBEARANCE AGREEMENT, THE NOTE PURCHASE AGREEMENT, THE FIRST AMENDMENT, THE
NOTES OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT RELATED TO ANY OF THE
FOREGOING, ARISING FROM THE BEGINNING OF TIME TO THE DATE HEREOF, ARISING OUT OF
OR RELATED TO THIS FORBEARANCE AGREEMENT, THE NOTE PURCHASE AGREEMENT, THE FIRST
AMENDMENT, THE NOTES OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT RELATED TO
ANY OF THE FOREGOING, USURY OR OTHERWISE, WHETHER KNOWN OR UNKNOWN, ASSERTED OR
UNASSERTED, EQUITABLE OR AT LAW, ARISING UNDER OR PURSUANT TO COMMON OR
STATUTORY LAW, RULES, REGULATIONS OR OTHERWISE. THE FOREGOING RELEASE EXPRESSLY
INCLUDES ANY AND ALL PAST, PRESENT AND FUTURE CLAIMS AND OTHER MATTERS ABOUT
WHICH THE COMPANY DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR, WHETHER
THROUGH IGNORANCE, OVERSIGHT, ERROR, NEGLIGENCE OR OTHERWISE, AND WHICH, IF
KNOWN, WOULD MATERIALLY AFFECT THE DECISION TO ENTER INTO THIS RELEASE.

 (b)        The Company hereby ratifies and reaffirms all of the terms,
conditions and covenants, including but not limited to payment and performance
obligations, contingent or otherwise, under the Notes, the Note Purchase
Agreement and the First Amendment. The Company hereby consents to this
Forbearance Agreement and acknowledges that the Note Purchase Agreement, the
First Amendment and the Notes remain in full force and effect and are hereby
ratified and reaffirmed. The execution of this Forbearance Agreement shall not
operate as a waiver of any right, remedy, power or privilege of any holder or
serve to effect a novation of the obligations of the Company.

 (c)        The Company hereby acknowledges and agrees that, as at the date of
this Forbearance Agreement, (1) Events of Default have occurred and are
continuing, (2) the Acceleration was delivered to the Company during the
Amendment Period (as defined in the First Amendment), (3) the unpaid principal

 

6



--------------------------------------------------------------------------------

amount of the Notes has been duly and properly accelerated, effective
retroactively as of March 30, 2009, and is matured, due and payable in full and
unpaid, (4) a Make-Whole Amount of $1,751,697 became duly and properly matured
and became due and payable retroactively as of March 30, 2009 and is currently
due and payable in full and unpaid in respect of the Series A Notes and a
Make-Whole Amount of $9,928,312 became duly and properly matured and became due
and payable retroactively as of March 30, 2009 and is currently due and payable
in full and unpaid in respect of the Series B Notes, (5) the unpaid principal
amount of the Notes, any overdue payment of interest in respect of the Notes and
the Make-Whole Amounts all bear and are deemed to have retroactively borne
interest at the Default Rate for all periods from and after March 30, 2009,
which interest is payable to any holder upon demand by such holder, regardless
of whether such holder is a party to this Forbearance Agreement, and (6) the
Required Holders have the right, at any time, in their sole and absolute
discretion, to terminate the Forbearance Period in accordance with the terms of
this Forbearance Agreement.

 (d)        The Company hereby further acknowledges and agrees that (1) the
relationships between the Company and each of the holders are governed by the
Notes, the Note Purchase Agreement, the First Amendment and this Forbearance
Agreement, (2) no holder owes any fiduciary or special relationship to the
Company, and no such relationship is or will be created by any discussions
regarding any possible amendment, waiver or forbearance, (3) the rights and
obligations of the Noteholders under this Forbearance Agreement, and the rights
and obligations of the holders under the Note Purchase Agreement, the Notes and
the First Amendment, are several and not joint, and (4) any of the holders may
trade in the Notes or other debt or equity securities of the Company or its
Subsidiaries without the consent of the Company or any other holder, subject to
applicable securities laws, and no holder shall have any responsibility for any
such trading by any other holder.

 (e)        The Company hereby further acknowledges and agrees that (1) other
than the First Amendment and this Forbearance Agreement, the Note Purchase
Agreement has not been amended, no waiver or forbearance has been granted, and
no holder has made to the Company any promise, commitment or representation of
any kind or character with respect to any other or further amendment, waiver or
forbearance with respect to the Note Purchase Agreement, (2) no holder has any
obligation to engage in discussions with the Company after the date hereof
regarding any other or further amendment, waiver or forbearance, (3) if the
Company and any holder engage in discussions regarding any other or further
amendment, waiver or forbearance, such holder, in its sole and absolute
discretion, may terminate any such discussions at any time and for any reason,
or may make any such discussions contingent upon such terms and conditions as
it, in its sole and absolute discretion, deems appropriate, (4) no holder has
any obligation under any circumstances to further amend or modify the terms of
the Note Purchase Agreement or the Notes, offer any discounted payoff of the
Notes,

 

7



--------------------------------------------------------------------------------

refinance the Notes, refrain from voting or otherwise acting to terminate the
Forbearance Period, grant any other forbearance or waiver, or extend any other
financial accommodation to the Company or any of its Affiliates, (5) if the
Company and one or more holders engage in discussions regarding any other or
further amendment, waiver or forbearance, neither the Company nor any holder
shall be bound by any agreement until that agreement has been reduced to a
written instrument signed by each appropriate and necessary party, and
(6) unless and until a written instrument specifically amending or waiving this
Forbearance Agreement, the Note Purchase Agreement, the Notes or the First
Amendment has been signed by all appropriate and necessary parties, this
Forbearance Agreement, the Note Purchase Agreement, the Notes and the First
Amendment each shall remain in full force and effect and unmodified.

 (f)        THE COMPANY HEREBY IRREVOCABLY RELEASES, REMISES AND FOREVER WAIVES
AND DISCHARGES ANY AND ALL MANNER OF DEFENSES, OBJECTIONS, CLAIMS,
COUNTERCLAIMS, CAUSES OF ACTION, SUITS, CHALLENGES, CONTROVERSIES, WHETHER KNOWN
OR UNKNOWN, ASSERTED OR UNASSERTED, EQUITABLE OR AT LAW, ARISING UNDER OR
PURSUANT TO COMMON OR STATUTORY LAW, RULES, REGULATIONS OR OTHERWISE,
(1) ARISING OUT OF OR RELATING TO THIS FORBEARANCE AGREEMENT OR THE ACCELERATION
OF THE NOTES, (2) ASSERTING THAT THE ACCELERATION WAS OR IS INADEQUATE,
DEFECTIVE, UNENFORCEABLE OR INEFFECTIVE TO CAUSE THE NOTES TO BE MATURED
RETROACTIVELY AS OF MARCH 30, 2009 AND THE ENTIRE UNPAID PRINCIPAL AMOUNT OF THE
NOTES PLUS ALL ACCRUED AND UNPAID INTEREST THEREON AND THE MAKE-WHOLE AMOUNTS
DETERMINED IN RESPECT OF SUCH UNPAID PRINCIPAL AMOUNTS, CALCULATED AS IF THE
ACCELERATION HAD OCCURRED RETROACTIVELY AS OF MARCH 30, 2009, TO BE IMMEDIATELY
DUE AND PAYABLE, (3) DISPUTING THAT THE UNPAID PRINCIPAL AMOUNT OF THE NOTES,
ALL ACCRUED AND UNPAID INTEREST AND THE MAKE-WHOLE AMOUNTS BEAR AND SINCE MARCH
30, 2009 HAVE BORNE INTEREST AT THE DEFAULT RATE, AND (4) DISPUTING THE AMOUNT
OF THE MAKE-WHOLE AMOUNTS AS SET FORTH IN SECTION 3.2(C) OF THIS FORBEARANCE
AGREEMENT.

SECTION 4.  MISCELLANEOUS.

4.1.      The descriptive headings of the various sections or parts of this
Forbearance Agreement are for convenience only and shall not affect the meaning
or construction of any of the provisions hereof.

4.2.      Any notice that is to be delivered to the Company pursuant to this
Forbearance Agreement shall be delivered or transmitted as follows:

American Capital, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention: Mr. Samuel A. Flax

Facsimile: 301-654-6714

Email: sam.flax@americancapital.com and cydonii.fairfax@americancapital.com

 

8



--------------------------------------------------------------------------------

All notices to the Company shall be effective: (i) upon delivery by courier to
the address specified in this Section 4.2, (ii) in the case of a facsimile, when
such facsimile is transmitted to the facsimile number specified in this
Section 4.2 and the facsimile machine used by the sender provides written
confirmation that such facsimile has been so transmitted or receipt of such
facsimile is otherwise confirmed; or (iii) in the case of email, when
transmitted if no error message is received by the sender.

4.3.    This Forbearance Agreement constitutes the complete agreement between
the parties and incorporates all prior agreements and representations, if any.
This Forbearance Agreement may not be amended or changed except in a writing
signed by the party to be charged by said amendment or modification.

4.4.    This Forbearance Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Any legal suit, action or
proceeding against the parties to this Forbearance Agreement arising out of or
relating to this Forbearance Agreement in any way may be instituted in any
federal or state court in the city of New York, County of New York, and the
Company hereby waives any objections that it may now or hereafter have based on
venue or forum non-conveniens of any such suit, action or proceeding, and
further irrevocably submits to the jurisdiction of any such court in any suit,
action or proceeding. This provision shall survive the termination of this
Forbearance Agreement.

4.5.    The execution hereof by you shall constitute a contract between us for
the uses and purposes hereinabove set forth, and this Forbearance Agreement may
be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.

4.6.    Any provision of this Forbearance Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

4.7.    Each Noteholder represents and warrants that it is a holder of Notes.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD. (f/k/a

AMERICAN CAPITAL STRATEGIES, LTD.)

By  

        /s/ SAMUEL A. FLAX

 

Its Executive Vice President, General

Counsel, Chief Compliance Officer

and Secretary



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

  PRINCIPAL LIFE INSURANCE COMPANY  

By: Principal Global Investors, LLC

a Delaware limited liability company, its authorized signatory

  By:  

        /s/ ALAN P. KRESSE

      Name: Alan P. Kresse       Title: Counsel   By:  

        /s/ CHRISTOPHER J. HENDERSON

      Name: Christopher J. Henderson    

  Title: Vice President and Associate

  General Counsel

  PRINCIPAL LIFE INSURANCE COMPANY, ON BEHALF OF ONE OR MORE SEPARATE ACCOUNTS  

By: Principal Global Investors, LLC

a Delaware limited liability company, its authorized signatory

        /s/ ALAN P. KRESSE

  Name: Alan P. Kresse   Title: Counsel

        /s/ CHRISTOPHER J. HENDERSON

  Name: Christopher J. Henderson

  Title: Vice President and Associate

  General Counsel



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

NATIONWIDE MUTUAL INSURANCE COMPANY NATIONWIDE MUTUAL FIRE INSURANCE COMPANY
NATIONWIDE LIFE INSURANCE COMPANY NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY
NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA By:  

        /s/ THOMAS A. GLEASON

    Name: Thomas A. Gleason     Title: Authorized Signatory



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

CUNA MUTUAL GROUP. By:  

        /s/ JOHN W. PETCHLER

    Name: John W. Petchler     Title: Director, Private Placements



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

CUNA MUTUAL INSURANCE SOCIETY CUMIS INSURANCE SOCIETY, INC. By:  

        /s/ JOHN W. PETCHLER

    Name: John W. Petchler     Title: Director, Private Placements



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE By: Guggenheim Partners
Asset Management, Inc. By:  

        /s/ MICHAEL DAMASO

    Name: Michael Damaso     Title: Senior Managing Director



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

WILTON REASSURANCE LIFE COMPANY OF NEW YORK By: Guggenheim Partners Asset
Management, Inc. By:  

        /s/ MICHAEL DAMASO

    Name: Michael Damaso     Title: Senior Managing Director



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY By:   Guggenheim Partners Asset
Management, Inc. By:  

        /s/ MICHAEL DAMASO

    Name: Michael Damaso     Title: Senior Managing Director



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY By:  

        /s/ RACHEL STAUFFER

    Name: Rachel Stauffer     Title: Vice President



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

FORT DEARBORN LIFE INSURANCE COMPANY By:   Advantus Capital Management, Inc. By:
 

        /s/ DREW R. SMITH

    Name: Drew R. Smith     Title: Vice President



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA By:  

        /s/ GWENDOLYN FOSTER

    Name: Gwendolyn Foster     Title: Senior Director



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

THE GUARDIAN LIFE INSURANCE & ANNUITY COMPANY, INC. By:  

        /s/ GWENDOLYN FOSTER

    Name: Gwendolyn Foster     Title: Senior Director



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

EVERGREEN INVESTMENT MANAGEMENT By:  

        /s/ ROBERT CALHOUN

    Name: Robert Calhoun     Title: CIO/Tattersall Advisory Group



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

PRIMERICA LIFE INSURANCE COMPANY By: Conning Asset Management Company, as
Investment Manager By:  

        /s/ SAMUEL OTCHERE

    Name: Samuel Otchere     Title: Vice President



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

NATIONAL BENEFIT LIFE INSURANCE COMPANY By: Conning Asset Management Company, as
Investment Manager By:  

        /s/ SAMUEL OTCHERE

    Name: Samuel Otchere     Title: Vice President